Per Curiam.
The complaint was filed on July 28, 1969, charging the defendant, Kenneth H. Taylor, with failure to respond to or appear before a State Bar grievance committee as required by Rule 10 (3) of the State Bar Rules.
On September 29, 1969, the Honorable C. Bernard Dillett was appointed referee to try the case and make findings of fact and recommendations to this court. Trial was had, and the findings of fact and recommendations of the referee were filed with the court on January 16,1970.
The referee recommended that the instant complaint be dismissed and that the matter of the original complaint be referred to the District 9 grievance committee for further consideration.
The sole issue presented in this matter is whether defendant’s failure to appear before the District 9 grievance committee and the Board of State Bar Commissioners was wilful and deliberate so as to constitute unprofessional conduct under the mandate of State v. Kennedy (1963), 20 Wis. 2d 513, 123 N. W. 2d 449, as that case interprets Rule 10 (3) of the Rules of the State Bar.
We have reviewed the entire record as made before the referee and agree with and approve of his findings. Mr. Taylor’s failure to comply with the requests and directions of the district grievance committee was not a “deliberate failure” as required by Rule 10.1
We conclude that discipline should not be imposed and the complaint should be dismissed. We do, however, admonish Mr. Taylor to use greater diligence to promptly *73comply with the requests or directions of a State Bar grievance committee.
It is ordered and adjudged that the complaint be dismissed.

 Rule 10 (3), State Bar Rule.